Citation Nr: 1017368	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-11 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for the service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to July 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision that 
continued the 30 percent rating for the service-connected 
bilateral hearing loss.  

A hearing was held before a Decision Review Officer (DRO) at 
the RO in December 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected bilateral hearing disability 
currently is not shown to be manifested by worse than Level 
VII hearing acuity in right ear or Level VI hearing acuity in 
the left ear.  




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected bilateral hearing loss are 
not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2009).  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
letter in July 2006 provided pertinent notice and development 
information.  

The Veteran was specifically advised in letter as to examples 
of evidence that would be pertinent to a disability rating, 
such as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

As a final matter, the Board notes that the Veteran was 
provided notification pursuant to the Court's recent decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in a May 
2009 letter.  However, Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 
2009).  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder.  

Further, the Veteran was afforded VA audiological 
examinations in October 2006 and June 2009.  The Veteran does 
not contend, and the file does not show, that the 
examinations were inadequate for rating purposes, or that his 
symptoms have become worse since his most recent examination.  

Rather, the VA examinations are adequate because, as shown 
below, it was based upon consideration of the Veteran's prior 
medical history, his assertions and current complaints, and 
because they describe the disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  

The Board observes that in Martinak v. Nicholson, 21 Vet. 
App. 447 (2007), the Court, noted that VA had revised its 
hearing examination worksheets to include the effect of the 
Veteran's hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  

The Court also noted, however, that even if an audiologist's 
description of the functional effects of the Veteran's 
hearing disability was somehow deficient, the Veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The Veteran has not asserted 
that there is any deficiency in the October 2006 or June 2009 
VA examinations.  

Moreover, the Veteran has provided personal testimony as to 
the effect of his hearing loss disability on occupational 
functioning and daily activities.  See the December 2009 
hearing transcript.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The current appeals stems from an increased rating claim for 
bilateral hearing loss filed by the Veteran in May 2006.  

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  

To evaluate the degree of disability for service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 Diagnostic Code 6100.  Copies of 
these tables from the rating code were provided to the 
Veteran in the statement of the case and the above-referenced 
May 2009 letter.  

The Board initially notes that the Veteran underwent private 
audiological testing in December 2005, May 2006, March 2007, 
December 2008, but those reports cannot be interpreted by the 
Board.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the 
Board may not interpret graphical representations of 
audiometric data).  

The October 2006 VA audiological evaluation report reflects 
the following findings:




HERTZ



RIGHT
LEFT
1000
2000
3000
4000

65
70
80
80

60
60
80
85


The average puretone threshold for the right ear was 74 
decibels and 71 decibels in the left ear.  The controlled 
speech discrimination tests were 64 percent in the right ear 
and 72 percent in the left ear.  

The June 2009 VA audiological evaluation report reflects the 
following findings:




HERTZ



RIGHT
LEFT
1000
2000
3000
4000

65
75
80
80

65
70
80
90

The average puretone threshold for the right ear was 75 
decibels and 76 decibels in the left ear.  The controlled 
speech discrimination tests were 84 percent in the right ear 
and 68 percent in the left ear.  
 
Finally, a January 2010 VAMC audiological evaluation report 
reflects the following findings:




HERTZ



RIGHT
LEFT
1000
2000
3000
4000

65
65
75
90

55
65
85
90


The average puretone threshold for the right ear was 74 
decibels and 74 decibels in the left ear.  The controlled 
speech discrimination tests were 75 percent in each ear.

The October 2006 VA audiological evaluation results would 
yield numeric designation, which equates to Level VII hearing 
loss in the right ear and Level VI hearing loss in the left 
ear using Table VI.  This results in a 30 percent rating.  

The June 2009 VA audiological evaluation results would yield 
numeric designation, which equates to Level III hearing loss 
in the right ear and Level VI hearing loss in the left ear 
using Table VI.  This results in a 10 percent rating.  

The January 2010 VA audiological evaluation results would 
yield numeric designation, which equates to Level VI hearing 
loss in each ear using Table VI.  This results in a 30 
percent rating.  Therefore, a compensable rating is not 
warranted.  

Finally, the Board has considered the application of 38 
C.F.R. § 4.86 (exceptional patterns of hearing impairment).  
The Veteran qualifies for consideration of Table VIA under 
38 C.F.R. § 4.86(a), as he demonstrates an average puretone 
threshold of 55 decibels or more at each of the four 
specified frequencies.  Table VIA rates the Veteran's hearing 
loss based only on his puretone threshold average.

Utilizing Table VIA, the October 2006, June 2009 and January 
2010 VA audiological evaluation results would each yield 
numeric designation, which equates to Level VI hearing loss 
in each ear.  This results in a 30 percent rating.  

The "assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Consequently, the audiometry findings do not support the 
assignment of a disability evaluation higher than 30 percent 
under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100.  

Finally, "staged ratings" are not warranted, since the 
schedular criteria for a compensable rating were not met at 
any time during the appellate period under consideration.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Therefore, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for an increase.  

Further, there is no indication from the record that the 
disability has required frequent periods of hospitalization, 
and the application of the regular schedular standards have 
not otherwise been rendered impractical.  

In the absence of evidence of these factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

A rating in excess of 30 percent for the service-connected 
bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


